EXHIBIT 10.37
THIRD AMENDMENT
OF
SUPERVALU INC.
EXCESS BENEFITS PLAN
(1989 Restatement)
          Effective February 24, 1985, SUPERVALU INC. established an unfunded
nonqualified plan for the purpose of providing benefits to employees which are
in excess of the limitations under section 415 of the Internal Revenue Code and
for purposes of providing deferred compensation for a select group of management
or highly compensated employees which plan, in its most recent form, is embodied
in a document entitled “SUPERVALU INC. Excess Benefits Plan (1989 Restatement)”
as amended through a Second Amendment adopted on June 2, 2003 (the “Plan
Statement”). SUPERVALU INC. has reserved to itself the power to amend said Plan
Statement and it now desires to amend the Plan Statement in the following
respects:
1.       INTRODUCTION. Effective January 1, 2008, the Plan Statement is amended
by revising Section 1 to read as follows:
1.       Introduction.
          1.1.       Plan Name. This plan shall be referred to as the SUPERVALU
INC. Excess Benefits Plan (hereinafter “Plan”).
          1.2.       Rules That Apply To Pre-2005 Accruals. The portion of a
Participant’s benefit that accrued under the Plan as of December 31, 2004, shall
be governed by the terms of the Plan Statement disregarding requirements under
section 409A of the Code and the rules set forth in Appendix A.
          1.3.       Rules That Apply to Post-2004 Accruals. The portion of a
Participant’s benefit that accrued after December 31, 2004, shall be governed by
the terms of the Plan Statement subject to the modifications specified in
Appendix A, which are intended to comply with section 409A of the Code and final
regulations thereunder.
2.       PARTICIPATION. Effective December 31, 2007, the Plan Statement is
amended by adding to Section 2.1 the following sentence:
Notwithstanding the foregoing, no employees shall become Participants in this
Plan after December 31, 2007.
3.       CONFIRMATION OF EFFECT OF ACCRUAL FREEZE IN SUPERVALU INC. RETIREMENT
PLAN. Effective December 31, 2007, the Plan Statement is amended by adding at
the ends of Sections 3.1 and 5.1 the following sentence:

 



--------------------------------------------------------------------------------



 



The amount determined under paragraph (i) above that would have been payable
under the Retirement Plan without regard to the limitations under section 415
and 401(a)(17) of the Code shall be determined without counting any service
after December 31, 2007, as Credited Service in the Retirement Plan and without
counting any compensation after December 31, 2012, as Final Average Compensation
in the Retirement Plan.
4.       DETERMINATION OF INSTALLMENT PAYMENTS. Effective November 1, 2008, the
Plan Statement is clarified by adding after the second sentence in Section 3.2
and after the second sentence in Section 5.2 the following sentence:
Installment payments shall be determined by reference to the rules in Section 4
of Appendix A of the SUPERVALU INC. Nonqualified Supplemental Executive
Retirement Plan.
5.       BENEFICIARIES. Effective January 1, 2009, the Plan Statement is amended
by adding a new Section 5.6 to read in full as follows:
          5.6.       Determination of Beneficiary. If the Participant was
married for at least one (1) year ending on the date of the Participant’s death,
the survivor benefit shall be payable to the surviving spouse unless the
Participant has elected otherwise pursuant to rules established by the
Administrative Committee. If the Participant was not married to the surviving
spouse for at least one (1) year ending on the date of death, the survivor
benefit shall be payable to the Participant’s designated beneficiary or, in the
absence of such designation, to the Participant’s estate. No spouse, former
spouse, designated joint annuity or beneficiary shall have any right to
participate in the Participant’s selection of time or form of distribution or
any change of the same.
6.       GENERAL MATTERS. Effective August 1, 2007, the Plan Statement is
amended by revising Section 8 to read in full as follows:
8.       General Matters.
          8.1.       Employer. Except as hereinafter provided, functions
generally assigned to the Employer shall be discharged by its officers or
delegated and allocated as provided herein.
          8.2.       Committee. Each Committee established pursuant to the
document entitled “Committee Bylaws for SUPERVALU Benefit Plans” adopted
effective August 1, 2007, by action of the Chief Executive Officer of SUPERVALU,
as amended from time to time (“Bylaws”) shall have authority and responsibility
under the Plan as set forth in such Bylaws and shall perform all duties assigned
to such Committee by the express terms of this Plan Statement.
          8.3.       Termination. The Compensation Committee of the Board of
Directors of SUPERVALU shall have the exclusive authority to terminate or
curtail the benefits of this Plan both with regard to persons expecting to
receive benefits hereunder in the future and persons already receiving benefits
at the time of such action.

-2-



--------------------------------------------------------------------------------



 



          8.4.       Plan Administrator. SUPERVALU INC. shall be the
administrator for purposes of section 3(16)(A) of the Employee Retirement Income
Security Action of 1974.
          8.5.       Disclaimer. This Plan shall not alter, enlarge or diminish
any person’s employment rights or obligations or rights or obligations under a
Retirement Plan or a Profit Sharing Plan.
7.       AMENDMENT AND TERMINATION. Effective January 1, 2009, the Plan
Statement is amended by adding a new Section 8.6 to read in full as follows:
          8.6.       Amendment. SUPERVALU INC. reserves the power to amend this
Plan Statement either prospectively or retroactively or both, at any time and
for any reason deemed sufficient by it without notice to any person affected by
the Plan:

   (i)  
in any respect by action of its Board of Directors (or any duly authorized
committee of the Directors), and
     (ii)  
in any respect that increases or decreases the cost of the Plan by more than
Five Million Dollars ($5,000,000), by action of the Executive Plans Committee,
and
     (ii)  
in any respect that increases or decreases the cost of the Plan by Five Million
Dollars ($5,000,000) or less, by action of the Benefit Plans Committee.

8.       CLAIMS PROCEDURE. Effective January 1, 2008, the Plan Statement is
amended by revising Section 10 to read in full as follows:
10.     Claims Procedure.
          10.1.     Determinations. The Administrative Committee shall make such
determinations as may be required from time to time in the administration of
this Plan. The Administrative Committee shall have the discretionary authority
and responsibility to interpret and construe the Plan Statement and all relevant
documents and information, and to determine all factual and legal questions
under this Plan, including but not limited to the entitlement of Participants
and Beneficiaries, and the amounts of their respective interests.
          10.2.     Method of Executing Instruments. Information to be supplied
or written notices to be made or consents to be given by the Principal Sponsor,
the Employer, the Committee, or any other person pursuant to any provision of
the Plan Statement may be signed in the name of the Principal Sponsor or
Employer by any officer or other person who has been authorized to make such
certification or to give such notices or consents.
          10.3.     Claims Procedure. The claim and review procedures set forth
in this Section shall be the mandatory claim and review procedures for the
resolution of disputes and

-3-



--------------------------------------------------------------------------------



 



disposition of claims filed under the Plan. An application for a distribution
shall be considered as a claim for the purposes of this Section.

  (a)  
Initial Claim and Decision. An individual may, subject to any applicable
deadline, file with the Administrative Committee a written claim for benefits
under the Plan in a form and manner prescribed by the Administrative Committee.
If the claim is denied in whole or in part, the Administrative Committee shall
notify the claimant of the adverse benefit determination within 90 days after
receipt of the claim. The 90 day period for making the claim determination may
be extended for 90 days if the Administrative Committee determines that special
circumstances require an extension of time for determination of the claim,
provided that the Administrative Committee notifies the claimant, prior to the
expiration of the initial 90 day period, of the special circumstances requiring
an extension and the date by which a claim determination is expected to be made.
The notice of adverse determination shall provide: (i) the specific reasons for
the adverse determination; (ii) references to the specific provisions of the
Plan Statement (or other applicable Plan document) on which the adverse
determination is based; (iii) a description of any additional material or
information necessary to perfect the claim and an explanation of why such
material or information is necessary; and (iv) a description of the claim and
review procedures, including the time limits applicable to such procedure, and
(v) a statement of the claimant’s right to bring a civil action under ERISA
section 502(a) following an adverse determination on review.
    (b)  
Request for Review and Final Decision. Within 60 days after receipt of an
initial adverse benefit determination notice, the claimant may file with the
Administrative Committee a written request for a review of the adverse
determination and may, in connection therewith submit written comments,
documents, records and other information relating to the claim benefits. Any
request for review of the initial adverse determination not filed within 60 days
after receipt of the initial adverse determination notice shall be untimely. If
the claim, upon review, is denied in whole or in part, the Administrative
Committee shall notify the claimant within 60 days after receipt of the request
for a review. Such 60-day period may be extended for 60 days if the
Administrative Committee determines that special circumstances require an
extension and notifies the claimant what special circumstances require the
extension and the date by which the decision is expected. If the extension is
due to the claimant’s failure to submit information necessary to decide the
claim, the claimant shall have 60 days to provide the necessary information and
the period for making the decision shall be tolled from the date on which the
extension notice is sent until the date the claimant responds to the information
request or, if earlier, the expiration of 60 days. The Administrative
Committee’s review

-4-



--------------------------------------------------------------------------------



 



     
of a denied claim shall take into account all documents and other information
submitted by the claimant, whether or not the information was submitted before
the claim was initially decided. The notice of denial upon review shall set
forth in a manner calculated to be understood by the claimant: (i) the specific
reasons for the denial; (ii) references to the specific provisions of the Plan
document on which the denial is based; (iii) a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents, records, and other information relevant to the claim;
and (iv) a statement of the claimant’s right to bring a civil action under ERISA
section 502(a).
    10.4.  
Rules and Regulations.

                           10.4.1.  Adoption of Rules. Any rule not in conflict
or at variance with the provisions hereof may be adopted by the Administrative
Committee.
                           10.4.2. Specific Rules.

  (a)  
Any decision or determination to be made by the Principal Sponsor or Employer
shall be made by the Administrative Committee unless delegated, in which case
references in this Section 8 to the Administrative Committee shall be treated as
references to the Administrative Committee’s delegate. No inquiry or question
shall be deemed to be a claim or a request for a review of a denied claim unless
made in accordance with the established claim procedures. The Administrative
Committee may require that any claim for benefits and any request for a review
of a denied claim be filed on forms to be furnished by the Administrative
Committee upon request.
    (b)  
Claimants may be represented by a lawyer or other representative at their own
expense, but Administrative Committee reserves the right to require the claimant
to furnish written authorization and establish reasonable procedures for
determining whether an individual has been authorized to act on behalf of a
claimant. A claimant’s representative shall be entitled to copies of all notices
given to the claimant.
    (c)  
The decision on a claim and on a request for a review of a denied claim may be
provided to the claimant in electronic form instead of in writing at the
discretion of the Administrative Committee.
    (d)  
The time period within which a benefit determination will be made shall begin to
run at the time a claim or request for review is filed in accordance with the
claims procedures, without regard to whether all the information necessary to
make a benefit determination accompanies the filing.

-5-



--------------------------------------------------------------------------------



 



  (e)  
The claims and review procedures shall be administered with appropriate
safeguards so that benefit claim determinations are made in accordance with
governing plan documents and, where appropriate, the plan provisions have been
applied consistently with respect to similarly situated claimants.
    (f)  
For the purpose of this Section, a document, record, or other information shall
be considered “relevant” as defined in Labor Reg. §2560.503-1(m)(8).
    (g)  
The Administrative Committee may, in its discretion, rely on any applicable
statute of limitation or deadline as a basis for denial of any claim.

                           10.4.3. Limitations and Exhaustion.

  (a)  
No claim shall be considered under these administrative procedures unless it is
filed with the Administrative Committee within one (1) year after the
Participant knew (or reasonably should have known) of the general nature of the
dispute giving rise to the claim. Every untimely claim shall be denied by the
Administrative Committee without regard to the merits of the claim. No suit may
be brought by or on behalf of any Participant or Beneficiary on any matter
pertaining to this Plan unless the action is commenced in the proper forum
before the earlier of: (i) three (3) years after the Participant knew (or
reasonably should have known) of the general nature of the dispute giving rise
to the action, or (ii) sixty (60) days after the Participant has exhausted these
administrative procedures.
    (b)  
These administrative procedures are the exclusive means for resolving any
dispute arising under this Plan. No Participant or Beneficiary shall be
permitted to litigate any such matter unless a timely claim has been filed under
these administrative procedures and these administrative procedures have been
exhausted, and determinations under these administrative procedures (including
determinations as to whether the claim was timely filed) shall be afforded the
maximum deference permitted by law.
    (c)  
For the purpose of applying the deadlines to file a claim or a legal action,
knowledge of all facts that a Participant knew or reasonably should have known
shall be imputed to every claimant who is or claims to be a Beneficiary of the
Participant or otherwise claims to derive an entitlement by reference to the
Participant for the purpose of applying the previously specified periods.
    (d)  
Except to the extent that federal law is controlling, this Plan Statement shall
be construed and enforced in accordance with the laws of the State of

-6-



--------------------------------------------------------------------------------



 



     
Minnesota. All controversies, disputes, claims, or causes of action arising
under or related to the Plan or any other party with a relationship to the Plan
(including any claims for benefits or any other claims brought under ERISA
section 502) must be brought in the United States District Court For the
District of Minnesota.

9.       COMMITTEE FUNCTIONS. Effective August 1, 2007, all references in this
Plan Statement to Retirement Committee are replaced by Benefit Plans Committee
except as specifically provided herein.
10.     CONSTRUCTION. Effective January 1, 2008, the Plan Statement is amended
by adding a paragraph after the first paragraph in Section 11 to read as
follows:
The rules of section 409A of the Code shall apply to this Plan to the extent
applicable and this Plan Statement shall be construed and administered
accordingly. The Principal Sponsor has affirmatively determined that all amounts
accrued under the Plan that were earned and vested before January 1, 2005 (i.e.,
amounts specified in Section 1.2) shall not be subject to 409A of the Code, and
this Plan Statement shall be construed accordingly. Notwithstanding the
foregoing, neither the Principal Sponsor, nor the Employer nor any of its
officers, directors, agents or affiliates shall be obligated, directly or
indirectly to any Participant or any other person for any taxes, penalties,
interest or like amounts that may be imposed on the Participant or other person
on account of any amounts under this Plan or on account of any failure to comply
with any Code section.
11.       APPENDIX A. Effective January 1, 2008, the Plan Statement is amended
by adding the Appendix A attached to this amendment.
12.       SAVINGS CLAUSE. Save and except as herein expressly amended the Plan
Statement shall continue in full force and effect.

-7-



--------------------------------------------------------------------------------



 



APPENDIX A
RULES FOR POST-2004 ACCRUALS
The portion of a Participant’s benefit that accrued after December 31, 2004,
shall be governed by the terms of the Plan Statement subject to modifications
specified in this Appendix A which are intended to comply with section 409A of
the Code.
Pursuant to Section 2.1 of the Plan Statement (as amended herein), all
Participants in this Plan were determined on or before December 31, 2007, and no
employees shall become Participants in this Plan after December 31, 2007.
Distribution elections with respect to accruals after December 31, 2004, were
made by Participants either before December 31, 2004, or in accordance with the
transition relief described in IRS Notice 2005-1; Q&A–19(c) and the preambles to
the proposed regulations under section 409A of the Code.
1.       Separation from Service. The term Termination of Employment is replaced
throughout the Plan Statement by the term Separation from Service, and
Separation from Service is defined as follows:
Separation from Service — a severance of an employee’s employment relationship
with the Employers and all Affiliates for any reason other than the employee’s
death.

   (a)  
A transfer from employment with an Employer to employment with an Affiliate, or
vice versa, shall not constitute a Separation from Service.
     (b)  
Whether a Separation from Service has occurred is determined based on whether
the facts and circumstances indicate that the Employer and employee reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the employee would perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding thirty-six (36) month period (or the full period of
services to the employer if the employee has been providing services to the
employer for less than thirty-six months).
     (c)  
Separation from Service shall not be deemed to occur while the employee is on
military leave, sick leave or other bona fide leave of absence if the period
does not exceed six (6) months or, if longer, so long as the employee retains a
right to reemployment with the Employer or an Affiliate under an applicable
statute or by contract. For this purpose, a leave is bona fide only if, and so
long as, there is a reasonable expectation

A-1



--------------------------------------------------------------------------------



 



      
that the employee will return to perform services for the Employer or an
Affiliate. Notwithstanding the foregoing, a 29-month period of absence will be
substituted for such 6-month period if the leave is due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of no less than 6
months and that causes the employee to be unable to perform the duties of his or
her position of employment.
     (d)  
Where as part of a sale or other disposition of assets by the Employer to an
employer that is not an Affiliate, an employee providing services to the
Employer immediately before the transaction and to the buyer immediately after
the transaction (“Affected Employee”) would otherwise experience a Separation
from Service from the Employer as a result of the transaction, the Employer and
the buyer shall have the discretion to specify that the Affected Employee has
not experienced a Separation from Service if (i) the transaction results from
bona fide, arm’s length negotiations, (ii) all Affected Employees are treated
consistently, and (iii) such treatment is specified in writing no later than the
closing date of the transaction.

2.       Specified Employee. For purposes of application of the six (6) month
delay rule in Section 3.3 (as modified in this Appendix A), Specified Employee
is defined as follows:
Specified Employee — a Participant who is a key employee as defined in
section 416(i) of the Code. A Participant’s status as a Specified Employee shall
be determined each December 31st based on the facts existing during the year
ending on that date. If a Participant is determined to be a Specified Employee
on that date, the Participant shall be treated as a Specified Employee for
purposes of the six (6) month delay under Section 3.3 (as modified in this
Appendix A) if Separation from Service occurs during the twelve (12) month
period beginning the following April 1.
3.       Affiliate. For purposes of the application of the definition of
Separation from Service, Affiliate is defined as follows:
Affiliate — a business entity that is treated as a single employer with
SUPERVALU INC. under the rules of section 414(b) and (c) of the Code, including
the eighty percent (80%) standard therein.
4.       Form of Distribution to Participant. Section 3.2 of the Plan Statement
is revised to read in full as follows:
          3.2.       Form of Distribution to Participant. Distribution of the
Participant’s benefit shall be made to the Participant in whichever of the
following Actuarially Equivalent forms the Participant shall have timely elected
in writing delivered to the Plan Sponsor. If for any reason a Participant shall
have failed to make a timely election of form of distribution

A-2



--------------------------------------------------------------------------------



 



(including reasons entirely beyond the control of the Participant), distribution
shall be made in the form of a single lump sum.

   (i)  
a single lump sum;
     (ii)  
a series of five (5) equal annual installments;
     (iii)  
a series of ten (10) equal annual installments;
     (iv)  
a single life annuity;
     (v)  
a joint and 50% to surviving spouse annuity;
     (vi)  
a joint and 67% to surviving spouse annuity; or
     (vii)  
a joint and 100% to surviving spouse annuity.

Actuarially Equivalent value shall be determined by reference to the rules and
factors in effect under the Retirement Plan at the time the benefit is first
payable.
5.       Time of Distribution to Participant. Section 3.3 of the Plan Statement
is revised to read in full as follows:
          3.3.       Time of Distribution to Participant. Distribution of a
Participant’s benefit shall be made or commenced at whichever of the following
dates as the Participant shall have timely elected in writing delivered to the
Plan Sponsor:

   (i)  
within thirty (30) days after the Participant’s Separation from Service;
     (ii)  
during the month of March following the Participant’s Separation from Service;
     (iii)  
during the month of March following the later of (A) the Participant’s
sixty-second (62nd) birthday or (B) the Participant’s Separation from Service;
or
     (v)  
during the month of March following the later of (A) the Participant’s
sixty-fifth (65th) birthday or (B) the Participant’s Separation from Service;

provided, however, that if distribution is made or commenced in the event of the
Participant’s Separation from Service and if the Participant is a Specified
Employee, distribution shall be delayed until the six (6) month anniversary of
the date following the date of the Participant’s Separation from Service (or if
earlier, until the death of the Participant) and distribution shall be made or
commenced on the first payroll date of the Plan Sponsor thereafter.

A-3



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the time of any distribution shall be delayed in
accordance with the rules in Section 3.5 related to subsequent election changes.
No spouse or former spouse shall have any right to participate in the
Participant’s election of time of distribution.
6.       Default Election. Section 3.4 of the Plan Statement is revised to read
in full as follows:
          3.4. Default.       If for any reason a Participant shall have failed
to make a timely election of time for distribution (including reasons entirely
beyond the control of the Participant), the Participant shall be deemed to have
elected to receive distribution during the March following the Participant’s
Separation from Service.
7.       Subsequent Changes in Elections for Distribution to Participant.
Section 3.5 of the Plan Statement is revised to read in full as follows:
          3.5.       Subsequent Changes in Elections for Distribution to
Participant. A Participant shall be permitted to change prior elections of time
of distribution and form of distribution if such election change is made in the
form and manner prescribed by the Administrative Committee and only if the
following conditions are satisfied:

   (a)  
the election change shall not take effect until the date that is twelve
(12) months after the date on which the Participant submits the election change;
     (b)  
if the Participant changes the form of distribution elected under Section 3.2
(as modified in this Appendix A), distribution shall be delayed until the date
that is five (5) years after the date the distribution would have been made or
commenced but for the election change; provided, however, that for this purpose,
a change from one life annuity form of distribution to another actuarially
equivalent life annuity form before distribution has commenced shall not be
considered a change in form of distribution; and
     (c)  
if the Participant changes the time of distribution elected under Section 3.3
(as modified in this Appendix A) or by default under Section 3.4 (as modified in
this Appendix A), the election change (i) must be submitted at least 12 months
before the distribution date previously elected by the Participant, and
(ii) distribution shall be delayed at least five (5) years after the date
distribution would have been made or commenced but for the election change.

8.       Benefit to Beneficiaries. The lead-in to Section 5.1 of the Plan
Statement is revised to read as follows:

A-4



--------------------------------------------------------------------------------



 



          5.1.       Amount. There shall be paid under this Plan to the
Participant’s Beneficiary as determined in Section 5.6, the excess, if any, of:
9.       Form of Distribution to a Beneficiary. Section 5.2 of the Plan
Statement is revised to read in full as follows:
          5.2.       Form of Distribution to a Beneficiary. Distribution to the
Participant’s Beneficiary shall be made in whichever of the following
Actuarially Equivalent forms the Participant shall have timely elected in
writing delivered to the Plan Sponsor. If for any reason a Participant shall
have failed to make a timely election of form of distribution (including reasons
entirely beyond the control of the Participant), distribution shall be made to
such person in the form of a single lump sum.

   (i)  
a single lump sum;
     (ii)  
a series of five (5) equal annual installments;
     (iii)  
a series of ten (10) equal annual installments; or
     (iv)  
a single life annuity.

Actuarially Equivalent value shall be determined by reference to the rules and
factors in effect under the Retirement Plan at the time the benefit is first
payable. Amounts paid to the Beneficiary in a lump sum or installment form which
are not paid at the Beneficiary’s death, shall be paid to the Beneficiary’s
estate.
10.     Time of Distribution to Beneficiary. Section 5.3 of the Plan Statement
is revised to read in full as follows:
          5.3.       Time of Distribution to Participant. Distribution to a
Participant’s Beneficiary shall be made or commenced at whichever of the
following dates the Participant shall have timely elected in writing delivered
to the Plan Sponsor:

   (i)  
within thirty (30) days after the date of the Participant’s death;
     (ii)  
during the month of March following the date of the Participant’s death;
     (iii)  
during the month of March following the later of: (A) the date the Participant
would have attached age sixty-two (62) or (B) the date of the Participant’s
death; or
     (v)  
during the month of March following the later of: (A) the date the Participant
would have attached age sixty-five (65) or (B) the date of the Participant’s
death.

A-5



--------------------------------------------------------------------------------



 



11.     Default Election. Section 5.4 of the Plan Statement is revised to read
in full as follows:
          5.4.       Default. If for any reason a Participant shall have failed
to make a timely election of time for distribution to the Beneficiary (including
reasons entirely beyond the control of the Participant), the Participant shall
be deemed to have elected distribution to the Beneficiary during the March
following the date of the Participant’s death.
12.     Subsequent Changes in Elections for Distribution to Beneficiary.
Section 5.5 of the Plan Statement is revised to read in full as follows:
          5.5.       Subsequent Changes in Elections for Distribution to
Beneficiary. A Participant shall be permitted to change prior elections of time
of distribution and form of distribution to a Beneficiary if such election
change is made in the form and manner prescribed by the Administrative Committee
and only if the following conditions are satisfied:

   (a)  
the election change shall not take effect until the date that is twelve
(12) months after the date on which the Participant submits the election change;
     (b)  
if the Participant changes the form of distribution elected under Section 5.2
(as modified in this Appendix A), distribution shall be delayed until the date
that is five (5) years after the date the distribution would have been made or
commenced but for the election change; provided, however, that for this purpose,
a change from one life annuity form of distribution to another actuarially
equivalent life annuity form before distribution has commenced shall not be
considered a change in form of distribution; and
     (c)  
if the Participant changes the time of distribution elected under Section 5.3
(as modified in this Appendix A) or by default under Section 5.4 (as modified in
this Appendix A), the election change (i) must be submitted at least 12 months
before the distribution date previously elected by the Participant, and
(ii) distribution shall be delayed at least five (5) years after the date
distribution would have been made or commenced but for the election change.

13.     Section Disregarded. Section 6 of the Plan Statement (and all
cross-references thereto) are deleted and have no further effect.

A-6